DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS

Claims 1-19 are currently pending in the instant application according to the claim amendment submitted on January 27, 2021.  

RESPONSE TO REMARKS & AMENDMENTS
Applicant’s arguments and amendments filed January 27, 2021 have been fully considered and entered into the application.  All objections and rejections not explicitly maintained herein are withdrawn. In particular, with regard to the rejection of claims 18-19 for non-statutory double patenting the terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/775,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection is withdrawn.  In addition, Applicant’s correction of the typographical errors is noted and the objection is withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed products are novel and non-obvious over the prior art because of the structural limitations in the claimed compounds.  The closest prior art is, for example, WO 2011/062906, which teaches the base compound sulcardine, but does not teach or suggest the particular hydrated or crystalline salt forms of the present claims.  Since the prior art does not provide a suggestion or the motivation to make the changes to arrive at the instant compounds, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699